Title: To Thomas Jefferson from George Jefferson, 26 May 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 26th. May 1801
               
               Colo. Macon having delayed sending in the hams as soon as I expected—and not having been able to get a vessel to take them immediately on their arrival—it was only to day that I put them on board one for Norfolk, to the care of Mr. Warren Ashley our correspondent there, with directions to him to forward them to Mr. Barnes by the very first opportunity. There are nine dozen of them, weighing 1460. ℔, which is heavyer than I wish’d, or than I expected the Gentleman who bought them for me would have taken; but he assures me they are as fine as he ever ate, and his judgment is much relied on by all of his acquaintance.
               I have heard nothing yet from Smithfield, and therefore fear that we are not to calculate upon any thing from thence.
               I have written to Mr. Ashley to know if any are to be had in Norfolk, and am sorry I did not think of it sooner.
               I have since my last received & forwarded a large box, containing as I suppose the sashes. I have likewise sent on the fish which I before informed you I should do.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
               
                  1460 ℔. @ 1/.
               
            